Citation Nr: 1104775	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  07-18 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a chronic low back disorder 
to include injury residuals, traumatic arthritis, and lumbar 
spine degenerative disc disease.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The Veteran had active service from November 1972 to March 1975.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a July 2006 rating decision of the Jackson, 
Mississippi, Regional Office (RO) which, in pertinent part, 
denied service connection for a low back disorder to include 
traumatic arthritis.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  


REMAND

The Veteran asserts that service connection is warranted for 
chronic lumbar spine injury residuals as he sustained a November 
1974 inservice fall and associated lumbar spine trauma.  Lay 
assertions may serve to support a claim for service connection by 
establishing the occurrence of observable events or the presence 
of disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. 
§ 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  The United 
States Court of Appeals for the Federal Circuit (Federal Circuit) 
has clarified that lay evidence can be competent and sufficient 
to establish a diagnosis or etiology when (1) a lay person is 
competent to identify a medical condition; (2) the lay person is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).  

The Board observes that Army clinical documentation dated in 
November 1974 indicates that the Veteran sustained an 
approximately 15 foot fall from a cliff; landed on his feet; and 
subsequently experienced back pain  An impression of paraspinous 
muscle back strain was advanced.  A January 1975 Army treatment 
record states that the Veteran was diagnosed with back strain; 
placed on limited duty; and given a temporary physical profile.  

An April 2006 written statement from C. J. C. indicates that he 
had served with the Veteran in the same Army rotary wing 
qualification course and visited the Veteran and his family 
"over the years."  Mr. C. stated that after his fall, the 
Veteran's lower back injury "plagued him for the remaining month 
of flight school;" "ultimately resulted in him leaving the 
service;" and his "back problem has always been a constant."  

A February 2007 written statement from B. J., M.D., conveys that 
he had treated the Veteran since November 1999.  Dr. J opined 
that:

[The Veteran] originally presented to me 
with prescription bottles for Darvocet N 
100 and Valium 10 mg which he reports to 
have been originally prescribed for a back 
injury which he received while in the 
service.  He states that he has had the 
physicians he worked with over the years 
write refills for these medications.  Since 
he has become my patient, I have been 
prescribing those two medicines for him.  
From the history taken from him, from my 
care and my examination, it is my opinion 
that his back pain is related to the injury 
which he describes receiving while in the 
military.  

Clinical documentation of Dr. B.'s treatment of the Veteran after 
May 2005 is not of record nor did he provide a rationale for the 
opinion.  

The report of a January 2008 VA examination for compensation 
purposes states that an assessment of lumbar spine degenerative 
disc disease without objective findings of radiculopathy was 
advanced.  The examining physician's assistant concluded that the 
Veteran "had an acute injury to his back during service that 
should have been self-limiting in nature" and "it is less 
likely as not that the Veteran's current degenerative disc 
disease of the lumbar spine is related to his inservice back 
injury and complaints."  

The Veteran is competent to state that he has experienced chronic 
low back pain since his inservice November 1974 trauma.  Further, 
the Board concludes that both the Veteran's and Mr. C.'s lay 
statements as to the continuity of the Veteran's low back pain 
until the present time to be credible.  Given these facts, the 
Board finds that additional development of the record is 
required.  

The VA should obtain all relevant VA and private clinical 
documentation which could potentially be helpful in resolving the 
Veteran's claims.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 
(1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The VA's duty to assist includes, in appropriate cases, the duty 
to conduct a thorough and contemporaneous medical examination 
which is accurate and fully descriptive.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 
(1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Board concludes 
that an additional VA orthopedic evaluation conducted by a 
physician, if possible, would be helpful in resolving the issues 
raised by the instant appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he 
provide information as to all post-service 
treatment of his chronic low back/lumbar 
spine disabilities including the names and 
addresses of all health care providers.  
Upon receipt of the requested information 
and the appropriate releases, the RO should 
contact B. J., M.D., to request medical 
records dating from 2005, and all other 
identified health care providers and 
request that they forward copies of all 
available clinical documentation pertaining 
to treatment of the Veteran, not already of 
record, for incorporation into the claims 
file.  

2.  Then schedule the Veteran for a VA 
examination for compensation purposes in 
order to determine the current nature and 
etiology of his chronic lumbar spine 
disability.  In light of the disability 
and the etiology thereof that is at 
issue, the examination should be 
performed by an orthopedic physician, 
if possible.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  If 
possible, the Veteran should be examined by 
a physician.  

The examiner should advance an opinion 
addressing whether it is more likely than 
not (i.e., probability greater than 50 
percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely 
than not (i.e., probability less than 50 
percent) that any identified chronic lumbar 
spine disorder had its onset during active 
service; is etiologically related to the 
Veteran's inservice fall and low back 
complaints; or otherwise originated during 
or is causally related to active service.  
In that regard, the examiner should 
consider the Veteran's reports, which the 
Board finds credible, that he had 
continuing symptoms following the in-
service injury.  

Send the claims folder to the examiner for 
review of pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted.  

3.  Then readjudicate the Veteran's claim 
for entitlement to service connection for a 
chronic low back disorder to include injury 
residuals, traumatic arthritis, and lumbar 
spine degenerative disc disease.  If the 
benefit sought on appeal remains denied, 
the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions taken 
on the claim, to include a summary of the 
evidence and applicable law and regulations 
considered, since the issuance of the last 
SSOC.  The Veteran should be given the 
opportunity to respond to the SSOC before 
the case is returned to the Board.  

The Veteran is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.  



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).  

